Citation Nr: 1601368	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-20 747A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign paroxysmal positional vertigo (BPPV), claimed as dizzy spells.

2.  Entitlement to service connection for night sweats.

3.  Entitlement to an initial compensable evaluation for service-connected residuals of right hand cyst removal.

4.  Entitlement to an initial compensable evaluation for service-connected residuals of left knee surgery, status post arthroscopic repair.

5.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

6.  Entitlement to an initial compensable evaluation for service-connected left index finger disability, status post reduction with internal fixation.

7.  Entitlement to an initial compensable evaluation for service-connected right hand fifth proximal interphalangeal joint disability, status post internal fixation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 2009.  He had additional service, to include active duty for training (ACDUTRA) from May 1985 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2015, the Veteran testified at a Board video conference hearing.

The issues concerning night sweats, residuals of right hand cyst removal, left knee disability, hemorrhoids, left index finger disability, and right hand fifth proximal interphalangeal joint disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's BPPV arose in service and continued to the present.


CONCLUSION OF LAW

The criteria for service connection for BPPV have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran asserts that he currently suffers from dizzy spells and that its onset occurred during his military service during Desert Storm.  See Board hearing transcript at 3.  The Veteran's DD Form 214 shows that he had foreign service, to include service in Saudi Arabia.

A February 2009 report of medical examination, conducted shortly prior to the Veteran's separation from service, shows that the Veteran complained of dizziness, which he described as "sometimes feel dizzy when waking up in the mornings."

The Veteran was afforded a VA examination in April 2010.  The VA examiner reported a diagnosis of chronic recurrent positional benign paroxysmal vertigo or BPPV.  The examiner noted that the Veteran reported recurrent episodes of vertiginous symptoms, which he described as lightheadedness, especially when changing position from reclined to standing or from the sitting position to standing.  The examiner reported that the Veteran continues to have episodic vertiginous symptoms, without nausea or vomiting but with momentary loss of balance, and noted that the Veteran reported the condition started when he was deployed in Saudi Arabia. 

At the Board hearing, the Veteran stated that he never had the dizzy spells before service in Desert Storm.  He described the dizzy spells as occurring when he is just lying in bed or just sitting there and the whole room begins to spin, and he sometimes loses balance.  The Veteran testified that the dizzy spells started in service.

The Veteran is competent to describe the presence of his dizzy spells, including their onset.  The VA examiner provided a diagnosis for the dizzy spells, i.e., BPPV.  The Veteran credibly testified that he experienced the dizzy spells since service, and his assertion is consistent with the February 2009 report of medical examination showing complaints of dizziness.  Because dizziness is a symptom based on subjective complaints, the Board may accept his statements in this regard.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his dizzy spells.  Given the Veteran's competent and credible statements regarding his dizzy spells, which are consistent with medical evidence of record, the Board finds the evidence is at least in equipoise regarding whether or not the Veteran's BPPV began during military service and continued since service.

After resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has BPPV that had its inception in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, entitlement to service connection for BPPV is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for BPPV is granted.


REMAND

Regarding night sweats, the Veteran was afforded a VA examination in April 2010.  The Veteran reported episodes of drenching night sweats occurring nightly at approximately 2:30 to 3:00 in the morning and a feeling of flushing and extreme thirst during the episodes.  The examiner reported, "[a]t present, the diagnosis will be night sweats of no specific etiology."  The examiner noted that the Veteran had not had a specific work-up for the condition, the condition warrants further investigation, and the Veteran is referred to his primary care physician at the North Chicago VA Medical Center (VAMC) for initiation of specific work-up to rule out the long list of causes that can be associated with profound night sweating.  Because it is unclear whether the Veteran underwent such work-up, the Board finds that it should clarified on remand whether or not such work-up occurred and, if so, the records should be obtained.

In any case, the Veteran should be afforded a VA examination addressing night sweats because the Veteran indicated at the Board hearing that the night sweats, which the VA examiner at leat suggested could be related to an undiagnosed illness, may be associated with sleep disturbances and/or neuropsychological signs or symptoms.  See 38 C.F.R. § 3.317.

Regarding the service-connected residuals of right hand cyst removal, the Veteran submitted a claim of service connection for "cyst removal R hand" and for "broken R hand" in March 2009.  By way of background, in the August 2009 rating decision, the RO granted a service connection for cyst removal right hand, with a noncompensable evaluation.  In the August 2009 rating decision, the RO also granted service connection for left hand fracture fifth proximal interphalangeal joint with internal fixation, instead for the right hand.  The RO corrected the mistake and issued another rating decision in April 2010 reflecting that service connection should have been granted in the August 2009 rating decision for right hand fracture fifth proximal interphalangeal joint with internal fixation.

In February 2010, the Veteran submitted a statement seeking entitlement to increased ratings for "residual of cyst (right hand)" and for "right hand surgery."  Because this statement was received within one year of the August 2009 rating decision granting service connection for cyst removal right hand and right hand fracture fifth proximal interphalangeal joint with internal fixation, the February 2010 statement is a timely notice of disagreement with the rating decision regarding those two right hand disabilities.  The RO issued a statement of the case (SOC) in June 2012 addressing right hand fracture fifth proximal interphalangeal joint with internal fixation but not addressing right hand cyst removal.  Because the claims file does not contain any SOC addressing the right hand cyst removal issue, the Board must remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Regarding the service-connected left knee disability (residuals of left knee surgery, status post arthroscopic repair), the Veteran was afforded VA examinations in April 2010 and November 2012.  The Board notes that while the RO appears to focus specifically on the Veteran's left knee scarring, the Veteran claimed entitlement to service connection for "L knee surgery" on his March 2009 claim form, and thus, the Board has recharacterized the issue as residuals of left knee surgery, status post arthroscopic repair, which allows consideration of other signs/symptoms related to that surgery in addition to scarring.

At the Board hearing, the Veteran indicated that he has painful limitation of motion of the left knee, he takes pain medication, he has numbness, and that it gives out.  See Board hearing transcript at 9-10.  While the April 2010 VA examiner reported normal range of motion for the left knee, the November 2012 examiner only addressed left knee scarring.  The Veteran's Board hearing testimony and VA treatments records (see, e.g., VA treatment records dated March 23, 2013) indicate a worsening of the Veteran's left knee disability since the last VA examination.  Therefore, the Board finds it necessary to remand the left knee claim for new VA examination in order to assess the current state of his left knee disability, to include not only examination of left knee scarring, but also other testing such as range of motion testing.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the service-connected hemorrhoids, the Veteran was afforded a VA examination in April 2010.  At the Board hearing, the Veteran indicated that he has a lot of bleeding due to hemorrhoids.  See Board hearing transcript at 8.  The Veteran's Board hearing testimony and VA treatments records showing rectal bleeding and hematochezia possibly related to hemorrhoids (see, e.g., VA treatment records dated July 16, 2012, and December 2, 2014) indicate a worsening of this disability since the last VA examination.  Therefore, the Board finds it necessary to remand the hemorrhoids claim for new VA examination in order to assess the current state of his hemorrhoids.  See Palczewski, 21 Vet. App. at 181-82; Snuffer, 10 Vet. App. at 403.

Regarding the service-connected left index finger and right hand fifth proximal interphalangeal joint disabilities, the Veteran was afforded VA examinations in April 2010, addressing both of these disabilities, and November 2012, addressing right hand scarring.  At the Board hearing, the Veteran indicated that he limitation of motion related to these hand disabilities and that they cause painful motion.  See Board hearing transcript at 7.  Because of the Veteran's Board hearing testimony indicate a worsening of this disability since the last VA examinations, which were conducted several years ago, the Board finds it necessary to remand the left index finger and right hand fifth proximal interphalangeal joint claims for new VA examinations in order to assess the current state of these disabilities.  See Palczewski, 21 Vet. App. at 181-82; Snuffer, 10 Vet. App. at 403.

The Board notes that the Veteran, who lives in Korea, asserted on his August 2012 substantive appeal form that his records were not available for review by a doctor, and thus, the RO should take his overseas residence into consideration when scheduling him for VA examinations, to include ensuring his claims file is available for review by the examiners.

At the Board hearing the Veteran indicated that he receives most of his treatments in Korea at the 121 hospital, which is a location for United States Army Medical Department Activity (USAMEDDAC).  Records from this facility should be obtained.

Additionally, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare an SOC regarding the issue of entitlement to an initial compensable evaluation for service-connected residuals of right hand cyst removal.  This action is required unless the matters are resolved by granting the benefit sought by the Veteran or his withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

2.  Obtain updated, relevant treatment records, to include records from the 121 hospital in Korea and specific work-up, if any, for night sweats conducted at the North Chicago VAMC.

3.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA examination in order to address the Veteran's claim concerning night sweats.  Notably, the Veteran currently resides in Korea, so standard procedures for scheduling an examination for a foreign resident should be followed.  The entire claims file must be provided to and reviewed by the examiner.

The examiner should answer the following questions:

a) Does the Veteran have any clinically diagnosed disability related to night sweats, sleep disturbances, and neuropsychological signs/symptoms?

b) If any of the above listed conditions is attributable to a clinically diagnosed disability, then is it at least as likely as not (a 50 percent or greater probability) that these identified disabilities are related to or had their onset in his active service?

c) Is at least as likely as not that any of the above identified conditions are attributable to an undiagnosed illness?  The examiner should consider previous VA night sweats of no specific etiology.

d) Is it at least as likely as not that any of the above listed conditions is a manifestation of a medically unexplainable chronic multisymptom illness under 38 C.F.R. § 3.317?  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected left knee disability, not limited to left knee scarring.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

5.  Schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected hemorrhoids.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

6.  Schedule the Veteran for VA examinations to determine the current level of severity of the Veteran's service-connected left index finger and right hand fifth proximal interphalangeal joint disabilities, not limited to scarring.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

7.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


